Citation Nr: 0829696	
Decision Date: 09/02/08    Archive Date: 09/10/08

DOCKET NO.  07-14 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for shell 
fragment wound (SFW) of the calf of the right leg, Muscle 
Group XI.

2. Entitlement to a rating in excess of 10 percent for SFW of 
the left leg.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran served on active duty from January 1968 to 
February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2006 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
that continued a 10 percent disability evaluation for SFW of 
the calf of the right leg, muscle group XI and a 10 percent 
disability evaluation for SFW of the left leg.  


FINDINGS OF FACT

1. The veteran's symptomatology of a SFW to the calf of the 
right leg more nearly approximates a moderately severe 
disability to Muscle Group XI, but no higher.

2. The veteran's symptomatology of a SFW to the left leg 
reflects no more than a moderate disability to Muscle Group 
XI.


CONCLUSIONS OF LAW

1. Resolving all doubt in favor of the veteran, the criteria 
for a 20 rating for the veteran's residuals of a SFW to the 
calf of the right leg, but not higher, are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.40, 4.45, 
4.55, 4.56, 4.73, Diagnostic Code (DC) 5311 (2007).

2. The criteria for a rating in excess of 10 percent for SFW 
of the left leg are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.55, 4.56, 4.73, DC 5311 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 FR 23,353 (Apr. 30, 2008).  

In February and March 2006, the RO sent the veteran a letter 
informing him of the types of evidence needed to substantiate 
his claim and its duty to assist him in substantiating his 
claim under the VCAA.  This letter informed the veteran that 
VA would assist him in obtaining evidence necessary to 
support his claim, such as medical records, employment 
records, or records from other Federal agencies.  He was 
advised that the evidence must show that his service-
connected condition had gotten worse.  If the evidence was 
not in his possession, it was his responsibility to provide 
enough information about the evidence and provide a properly 
executed release so that VA could request the records for 
him.  The Board finds that the content of the February and 
March 2006 letters provided to the veteran complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify and assist.  

In addition, the veteran received a rating decision in July 
2006.  This document discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decision.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (2006) 
(specifically declining to address harmless error doctrine); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in a 
statement of the case issued in March 2007.  

In addition, all relevant, identified, and available evidence 
has been obtained.  The appellant has not referred to any 
additional, unobtained, relevant, available evidence.  VA has 
also obtained a medical examination in relation to this 
claim.  Thus, the Board finds that VA has satisfied both the 
notice and duty to assist provisions of the law.

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2007).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  
38 C.F.R. § 4.2 (2007).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2007).  Also, where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).

The Board will also consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 199 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Pyramiding, the evaluation of the same disability, or the 
same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities. 38 C.F.R. § 4.14.  It is 
possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

The veteran seeks a rating in excess of 10 percent for a SFW 
of the right leg and for a SFW of the left leg which were 
incurred in service.  He contends that his condition has 
worsened.    

Service medical records show surgical aftercare for an old 
SFW of the right calf in March 1969.  The veteran received 
treatment for complaints of residuals of SFW of his legs in 
July 1970.  

A December 1971 x-ray revealed an 8 mm retained foreign body 
in the right lateral calf.  At a VA examination in April 1972 
the veteran had a well healed linear 1 3/4" scar on the 
posterior aspect of the right mid-calf.  There was a 
superficial barely noticeable scar on the left calf.  On the 
right leg, there was no deformity, depression or muscle loss 
of substance.  The veteran related a history of recurrent 
pain to the point where he could not walk at times.  He 
complained of pain in his right leg which sometimes caused 
him to walk with a limp.  He had no recent left leg symptoms.  
An April 1972 x-ray revealed a foreign body in soft tissue of 
the right leg with no evidence of bony lesion of the right 
tibula or fibula.  

In a May 1972 rating decision the RO granted entitlement to 
service connection for a SFW of the calf of the right leg, 
Muscle Group XI, evaluated as 10 percent disabling from 
December 1971 under DC 5311.  The RO also granted service 
connection for a SFW scar of the left leg, asymptomatic, 
evaluated as zero percent disabling from December 1971 under 
DC 7805.  In a decision in June 1992, the RO continued the 
evaluations and notified the veteran of the decision.

In a June 2002 rating decision, the RO increased the 
evaluation of the SFW of the left leg to 10 percent disabling 
effective May 1996 under DC 5311 and continued the 10 percent 
evaluation for a SFW of the right leg.  Although he initiated 
an appeal of this decision, in August 2005 the veteran 
withdrew in writing his appeal on these issues.

At a VA examination of muscles in January 2005 the examiner 
noted that x-rays of the veteran's legs at his last 
examination showed soft tissue metallic fragments in both 
legs, but no other abnormalities.  On examination both calves 
measured 41 centimeters.  There was no evidence of muscle 
loss of either leg.  The range of motion of the ankles was 
dorsiflexion of 30 degrees and plantar flexion of 35 degrees 
bilaterally.  The right ankle had eversion of 20 degrees and 
inversion of 30 degrees.  The left ankle had eversion of 30 
degrees and inversion of 25 degrees.  There was no tenderness 
although there was minimal swelling of the ankles.  The 
pulses of both feet were normal.  Sensation of the legs to 
pinprick and vibratory stimulation was normal.  The tendon 
reflexes at the knees were 2/4 and at the ankle 1/4 
bilaterally. 

Range of motion for the knees was 0-130 degrees bilaterally.  
There was no fluid, no crepitus, no tenderness and no laxity 
bilaterally.  On the right knee there was a scar horizontally 
placed about the mid right lower leg posterior laterally 
located measuring 4.5 centimeters.  The scar was quite faint 
and barely visible.  Sensation around the scar was normal.  
The veteran had a moderate limp on the right leg.  On the 
calf of the left leg there were no discernible scars.   

He could walk on his toes but not on his heels.  He had 
complaints of pain in his right calf.  He used no assistive 
device.  He could only walk about a hundred yards until he 
had severe right calf pain.  The knee and ankle joints 
bilaterally were not painful on motion.  There was no 
additional limitation with repetitive use or with flare-up of 
the ankle or of the knee.  There was no instability of either 
knee.  There was no evidence of muscle loss in either calf.  
There was some weakness in that the veteran could only walk 
for a limited distance.  He had some weakness and excessive 
fatigability of twenty percent involving the right calf, with 
no incoordination.  

At a VA examination of muscles in May 2005 the examiner noted 
that the veteran was able to walk without assistance the 
distance from the waiting area.  He walked with a marked limp 
and complained of constant pain in his legs as he walked to 
the office.  For the diagnosed residuals of shrapnel injuries 
to the legs in Vietnam, the examiner referred to the report 
of a VA orthopedic examiner in January 2005.  

VA outpatient treatment records show complaints of pain in 
the veteran's legs and other areas of his body and problems 
ambulating.  Some of his chronic pain in other joints started 
after a motor vehicle accident in April 2004 which continued 
to hurt several years later for which he was taking methadone 
for pain relief.  A physician in a VA mental health clinic 
wrote in May 2006 that the veteran was in chronic pain and 
was receiving pain medication for his service-connected 
bilateral leg disabilities.  

At a VA examination for muscles in June 2006 the veteran 
walked rather briskly but had a marked limp.  He had a 1 cm 
healed scar in the right lateral calf.  There were no muscle 
hernias.  He complained of tenderness.  There was no 
swelling.  The calves measured 40 cm in circumference, at 10 
centimeters below the anterior tibial tubercle bilaterally.  
There was no visible scar in the left leg or the right 
patellar.  Range of motion of the bilateral knee was zero to 
100 degrees.  There was no change in range of motion, 
fatigability, endurance, pain level or coordination with 
repetitive motion of the right or left leg.  

The veteran's service-connected residuals of a SFW to the 
right calf and a SFW of the left leg are evaluated pursuant 
to 38 C.F.R. § 4.73, DC 5311, which provides evaluation for 
disability of Muscle Group XI.  The function of these muscles 
is as follows: propulsion, plantar flexion of foot (1); 
stabilization of arch (2, 3); flexion of toes (4, 5); flexion 
of knee (6).  The muscles involved are the posterior and 
lateral crural muscles, and muscles of the calf, which 
include the (1) triceps surae (gastrocnemius and soleus), (2) 
tibialis posterior, (3) peroneus longus, (4) peroneus brevis, 
(5) flexor hallucis longus, (6) flexor digitorum longus, (7) 
popliteus, and (8) plantaris.

Under Diagnostic Code 5311, a slight injury to this muscle 
group warrants a noncompensable (zero percent) rating.  A 
moderate injury is evaluated as 10 percent disabling, while a 
moderately severe injury warrants a 20 percent rating, and a 
severe injury warrants a 30 percent rating.

The factors to be considered in evaluating disabilities 
residual to healed wounds involving muscle groups are set 
forth in 38 C.F.R. §§ 4.55, 4.56.  A through-and-through 
injury with muscle damage shall be evaluated as no less than 
a moderate injury for each group of muscles damaged.  38 
C.F.R. § 4.56(b).  For VA rating purposes, the cardinal signs 
and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.  38 
C.F.R. § 4.56(c).

The type of injury associated with a moderate muscle 
disability is a through and through or deep penetrating wound 
of short track from a single bullet, small shell, or shrapnel 
fragment, without explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection.  38 C.F.R. 
§ 4.56(d)(2).  A history with regard to this type of injury 
should include service department evidence or other evidence 
of in-service treatment for the wound and consistent 
complaints of one or more of the cardinal signs and symptoms 
of muscle disability, particularly lowered threshold of 
fatigue after average use affecting the particular functions 
controlled by the injured muscles.  38 C.F.R. § 
4.56(d)(2)(ii).  Objective findings should include entrance 
and (if present) exit scars, small or linear, indicating 
short track of missile through muscle tissue and some loss of 
deep fascia or muscle substance or impairment of muscle tonus 
and loss of power or lowered threshold of fatigue when 
compared to the sound side.  38 C.F.R. § 4.56(d)(2)(iii).

The type of injury associated with a moderately severe muscle 
disability is a through and through or deep penetrating wound 
by a small high-velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  A history with 
regard to this type of injury should include prolonged 
hospitalization in service for treatment of wound, consistent 
complaints of cardinal signs and symptoms of muscle 
disability, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings should include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups as well as 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
the sound side.  Tests of strength and endurance compared 
with sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

The type of injury associated with a severe muscle disability 
is a through and through or deep penetrating wound due to 
high velocity missile, or large or multiple low velocity 
missiles, or with shattering bone fracture or open comminuted 
fracture with extensive debridement, prolonged infection, or 
sloughing of soft parts, intermuscular binding and scarring.  
A history with regard to this type of injury should include 
hospitalization for a prolonged period for treatment of wound 
and a record of consistent complaint of cardinal signs and 
symptoms of muscle disability as defined in paragraph (c) of 
this section, worse than those shown for moderately severe 
muscle injuries, and if present, evidence of inability to 
keep up with work requirements.  Objective findings should 
include ragged, depressed, and adherent scars indicating wide 
damage to muscle groups in missile track.  Palpation should 
show loss of deep fascia or muscle substance, or soft flabby 
muscles in wound area.  Muscles should swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinate movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability: x-ray evidence of minute multiple scattered 
foreign bodies indicating intramuscular trauma and explosive 
effect of missile; adhesion of scar to one of the long bones, 
scapula, pelvic bones, sacrum, or vertebrae, with epithelial 
sealing over the bone rather than true skin covering in an 
area where bone is normally protected by muscle; diminished 
muscle excitability to pulsed electrical current in electro 
diagnostic tests; visible or measurable atrophy; adaptive 
contraction of an opposing group of muscles; atrophy of 
muscle groups not in track of the missile, particularly of 
the trapezius and serratus in wounds of the shoulder 
girdle;or, induration or atrophy of an entire muscle 
following simple piercing by a projectile.  38 C.F.R. § 
4.56(d)(4).

Normal knee joint motion is from 0 degrees of extension to 
140 degrees of flexion. 38 C.F.R. § 4.71, Plate II (2007).

Limitation of flexion of the leg to 60 degrees warrants a 
zero percent evaluation.  A 10 percent rating requires that 
flexion be limited to 45 degrees.  A 20 percent rating 
requires that flexion be limited to 30 degrees.  A 30 percent 
rating requires that flexion be limited to 15 degrees.  38 
C.F.R. § 4.71a, DC 5260.

Limitation of extension of the leg to 5 degrees warrants a 
zero percent evaluation.  A 10 percent rating requires that 
extension be limited to 10 degrees.  A 20 percent rating 
requires that extension be limited to 15 degrees.  A 30 
percent rating is warranted when extension is limited to 20 
degrees.  A 40 percent rating requires that extension be 
limited to 30 degrees.  A 50 percent rating requires that 
extension be limited to 45 degrees or more.  38 C.F.R. § 
4.71a, DC 5261.

Limited motion of the ankle warrants a 10 percent rating when 
moderate, and a 20 percent rating when marked.  38 C.F.R. § 
4.71a, DC 5271 (2007).  For VA purposes, normal ankle joint 
motion is from 0 to 20 degrees of dorsiflexion and 0 to 45 
degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II 
(2007).  The Board observes that the words "moderate" and 
"marked" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.

In considering the evidence of record under the laws and 
regulations as set forth above with regard to the evaluation 
of the SFW of the calf of the right leg, the Board concludes 
that the veteran is entitled to a 20 percent evaluation for 
his SFW of the calf of the right leg involving injury to 
muscle group XI.  The veteran has consistently complained of 
the cardinal signs and symptoms of muscle disability as 
defined in 38 C.F.R. § 4.56(c).  In this regard, the Board 
observes the veteran's contentions that he has pain, cannot 
stand or walk for long periods of time, and that his right 
leg tires easily.  During the January 2005 and June 2006 VA 
examinations, the objective findings more nearly approximated 
the criteria for a moderately severe rating, and no higher.  
The veteran ambulated with a moderate/marked limp, had some 
limitation of flexion of the right knee, and could toe raise 
but not heel raise.  There was no evidence of muscle hernia.  
Although there was no change in range of motion, 
fatigability, endurance, pain level or coordination with 
repetitive motion of the right leg at the June 2006 VA 
examination, at the January 2005 VA examination, the examiner 
noted weakness in that the veteran could only walk for a 
limited distance.  The examiner found that the veteran had 
weakness and excessive fatigability of twenty percent 
involving the right calf.  X-rays show three retained 
fragments in the right calf.  Therefore, when taken together, 
the evidence of record more nearly approximates the criteria 
for a moderately severe muscle injury to group XI of the calf 
of the right leg, but no higher.  38 C.F.R. §§ 4.7; 4.56(c), 
(d); 4.73, DC 5311. 

However, there are no findings to support a severe muscle 
injury for a higher rating.  The veteran's injury of the 
right leg has not been shown to be associated with a severe 
muscle disability as there was no evidence of a shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  Further, there was no 
history of hospitalization for a prolonged period for 
treatment of wound or a record of consistent complaint of 
cardinal signs and symptoms of muscle disability, worse than 
those shown for moderately severe muscle injuries.  
Importantly, there were no objective findings of ragged, 
depressed, and adherent scars indicating wide damage to 
muscle groups in missile track.  Further there was no 
evidence of palpation that showed loss of deep fascia or 
muscle substance, or soft flabby muscles in the wound area, 
or abnormal swelling and hardening of muscles in contraction.  
On examination there was no muscle loss shown.  Although 
there is x-ray evidence of three fragments, there was no x-
ray evidence of minute multiple scattered foreign bodies 
indicating intramuscular trauma and explosive effect of 
missile; adhesion of scar to a bone; diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests; visible or measurable atrophy; 
adaptive contraction of an opposing group of muscles; atrophy 
of muscle groups not in track of the missile; or, induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  Tests of strength, endurance, or coordinate 
movements did not indicate severe impairment of function.  In 
this regard, during the June 2006 examination, there was no 
change in range of motion, fatigability, endurance, pain 
level or coordination with repetitive motion of the right 
leg.  The effect of functional loss in the veteran's right 
leg of pain, weakness and fatigability is contemplated in the 
20 percent disability evaluation under Diagnostic Code 5311 
assigned herein.  As such, entitlement to an evaluation in 
excess of 20 percent for the residuals of a wound to the 
right leg is not warranted.

With regard to the evaluation of the SFW of the left leg, the 
objective findings over the years and currently do not more 
nearly approximate the criteria for a moderately severe 
muscle injury.  The evidence of record does not show that the 
veteran suffered a moderately severe muscle injury to his 
left leg in service as there is no medical record of a 
through and through wound.  The April 1972 VA examiner upon 
objective examination found a superficial barely noticeable 
scar on the left calf and the veteran denied having left leg 
symptoms.  In May 1996, the veteran had complaints of leg 
pain and x-rays showed a retained metallic fragment in the 
left leg.  VA treatment records show complaints of pain.  The 
January 2005 VA examiner noted no muscle loss, sensation was 
normal, there were no discernible scars, he could walk on his 
toes but not his heels, and the knee and ankle joints were 
not painful on motion.  The June 2006 VA examiner observed 
the veteran walked briskly with a limp, there was no visible 
scar and no change in range of motion, fatigability, 
endurance, pain level or coordination with repetitive motion.  
No motor weakness or sensory loss was identified.  As such, 
the veteran was not shown to have objective findings 
consistent with loss of deep fascia, muscle substance, or 
normal firm resistance of muscles on palpation or tests of 
strength and endurance that demonstrated positive evidence of 
impairment.  Therefore, when taken together, the evidence of 
record does not more nearly approximate the criteria for a 
moderately severe muscle injury to group XI.  38 C.F.R. §§ 
4.7; 4.56(c), (d); 4.73, DC 5311.

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holding in DeLuca v. Brown, 8 Vet. 
App. 202, 207-8 (1995).  However, an increased evaluation for 
the veteran's residuals of a SFW to the left leg is not 
warranted on the basis of functional loss due to pain or 
weakness in this case, as the veteran's symptoms are 
supported by pathology consistent with the assigned 10 
percent rating and no higher.  In this regard, the Board 
observes the veteran's contentions that he has pain and 
cannot stand or walk for long periods of time.  However, the 
effect of functional loss in the veteran's left leg is 
contemplated in the currently assigned 10 percent disability 
evaluation under Diagnostic Code 5311.  The veteran's 
complaints do not, when viewed in conjunction with the 
medical evidence, tend to establish weakened movement, excess 
fatigability, or incoordination to the degree that would 
warrant an increased evaluation.  As such, entitlement to an 
evaluation in excess of 10 percent for a SFW to the left leg 
is denied.

The Board has also considered whether an increased evaluation 
would be in order under other relevant diagnostic codes.  
Clinical findings at the VA examinations show that extension 
of both knees was normal and the limitation of flexion of 
both knees is noncompensable under DC 5260.  Instability was 
not shown, thus DC 5257 is not for application.  A 20 percent 
rating is the highest available for limitation of motion of 
the ankle, thus, DC 5271 does not provide for an evaluation 
in excess of the 20 percent evaluation assigned herein for 
SFW of the right leg.  The limitation of motion shown of the 
left ankle does not more nearly approximate marked limitation 
of motion to warrant a 20 percent evaluation under DC 5271.  
Thus, the Board does not find that an increased evaluation is 
warranted under other relevant diagnostic codes.  

With consideration as to whether a separate evaluation is 
warranted, in a VA examination in January 2004, the examiner 
felt that the veteran's fragment wounds appeared to be soft 
tissue and did not involve the joints.  The examiner saw no 
relationship to any arthritis of his knees or the chronic 
pain being related to his fragment wounds.  As such, a 
separate rating for arthritis of the knees is not warranted.  

The Board has considered whether a separate compensable 
evaluation for a residual scar on either leg is warranted.  
The residual SFW scar on the right leg has been described as 
well-healed, quite faint and barely visible.  The scar on the 
left leg has been described as barely noticeable and not 
discernible.  Tenderness was not shown on objective 
demonstration.  No limitation of motion has been attributed 
to the scars or to any underlying muscle injury.  In 
addition, the area of either scar does not exceed 6 square 
inches (39 square cm).  Therefore, a separate compensable 
evaluation for the residual scars on the right and left legs 
is not warranted.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 
7803, 7804, 7805.  

The Board has considered the provisions of 38 C.F.R. § 
3.321(b)(1) for an extraschedular evaluation.  In this case, 
however, the veteran has been awarded a total disability 
evaluation for compensation purposes based on individual 
unemployability (TDIU) due to his service-connected 
disabilities to include his SFWs of his legs.  Thus, any 
marked interference with employment caused by the severity of 
his SFWs of his legs has been included in the award of a 
TDIU.  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim for an 
increased rating for SFW of the left leg.  The veteran's 
residuals of the service-connected SFW of the left leg do not 
meet or more nearly approximate the criteria for a rating in 
excess of 10 percent based upon impairment of muscle group 
XI.  At no time during the rating period has the disability 
exceeded the criteria for a 10 percent rating.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

With respect to the SFW of the right calf, the Board finds 
that considering the impairment caused by the SFW, his 
complaints regarding the right calf, the objective findings 
and the January 2005 VA examiner's opinion, a 20 percent 
rating under DC 5311 is warranted for the service-connected 
SFW of the right calf.  Applying the benefit-of-the-doubt 
rule, 38 U.S.C.A. § 5107(b), the Board finds that the 
veteran's disability from the SFW of the right calf is 
manifested by impairment equivalent to a moderately severe 
muscle injury, and such supports an increased rating to 20 
percent for his service-connected SFW of the calf of the 
right leg.  The Board has considered whether a staged rating 
should be assigned but concludes that a uniform rating is 
appropriate.  At no time during the rating period has the 
disability exceeded the criteria for a 20 percent rating.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).


ORDER

Entitlement to a 20 percent rating for SFW of the calf of the 
right leg, Muscle Group XI is granted, subject to regulatory 
criteria applicable to payment of monetary awards. 

Entitlement to a rating in excess of 10 percent for SFW of 
the left leg is denied.





____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


